Exhibit 10.70

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEED OF TRUST, SECURITY AGREEMENT AND
FINANCING STATEMENT COVERING AS EXTRACTED COLLATERAL


Terms


Date: March 6, 2012


Grantor:  PaxAcq, Inc., a Louisiana corporation


Grantor’s Mailing Address:  295 Highway 50, Suite 2, Zephyr Cove, Douglas
County, Nevada 89448


Trustee:  Jennifer D. Hamer


Trustee’s Mailing Address:  c/o Jones, Walker, Waechter, Poitevent, Carrère &
Denègre, L.L.P., 10001 Woodloch Forest Drive, Suite 350, The Woodlands,
Montgomery County, TX  77380


Lender:  Sanjay Kapoor and/or his assignees


Lender’s Mailing Address:  1914 Golden Gate, San Francisco, California 94115


Note:


Date: March 6, 2012


Original principal amount:  $277,500.00


Borrower:  Worthington Energy, Inc.


Lender:  Sanjay Kapoor and/or their assignees


Maturity date:  May 5, 2012


Property:  See Exhibit A attached hereto and incorporated herein for all
purposes


Other Exceptions to Conveyance and Warranty:  None.


For value received and to secure payment of the Note, Grantor conveys the
Property to Trustee in trust. Grantor warrants and agrees to defend the title to
the Property, subject to the Other Exceptions to Conveyance and Warranty. On
payment of the Note and all other amounts secured by this deed of trust, this
deed of trust will have no further effect, and Lender will release it at
Grantor’s expense.


Clauses and Covenants


A.           Grantor’s Obligations

 
1

--------------------------------------------------------------------------------

 


Grantor agrees to-


1.           keep the Property in good repair and condition;


2.           pay all taxes and assessments on the Property before delinquency;


3.           defend title to the Property subject to the Other Exceptions to
Conveyance and Warranty and preserve the lien’s priority as it is established in
this deed of trust;


4.           obey all laws, ordinances, and restrictive covenants applicable to
the Property; and


5.           if the lien of this deed of trust is not a first lien, pay or cause
to be paid all prior lien notes and abide by or cause to be abided by all prior
lien instruments.


B.           Lender’s Rights


1.           Lender may appoint in writing a substitute trustee, succeeding to
all rights and responsibilities of Trustee.


2.           If the proceeds of the Note are used to pay any debt secured by
prior liens, Lender is subrogated to ail the rights and liens of the holders of
any debt so paid.


3.           Notwithstanding note terms to the contrary, and unless applicable
law prohibits, all payments received by Lender from Grantor under the Note or
this deed of trust may, at Lender’s discretion, be applied first to amounts
payable under this deed of trust and then to amounts due and payable to Lender
under the Note, to be applied to late charges, principal, or interest in the
order Lender in its discretion determines.


4.           If there is a default on the Note or if Grantor fails to perform
any of Grantor’s obligations and the default continues after any required notice
of the default and the time allowed to cure, Lender may –


 
a.
declare the unpaid principal balance and earned interest on the Note immediately
due;



 
b.
direct Trustee to foreclose this lien, in which case Lender or Lender’s agent
will cause notice of the foreclosure sale to be given as provided by the Texas
Property Code as then in effect; and



 
c.
purchase the Property at any foreclosure sale by offering the highest bid and
then have the bid credited on the Note.



5.           Lender may remedy any default without waiving it and may waive any
default without waiving any prior or subsequent default.


C.           Trustee’s Rights and Duties


If directed by Lender to foreclose this lien, Trustee will –

 
2

--------------------------------------------------------------------------------

 
 
1.           either personally or by agent give notice of the foreclosure sale
as required by the Texas Property Code as then in effect;


2.           sell and convey all or part of the Property ‘“AS IS’“ to the
highest bidder for cash with a general warranty binding Grantor, subject to the
Prior Lien and to the Other Exceptions to Conveyance and Warranty and without
representation or warranty, express or implied, by Trustee;


3.           from the proceeds of the sale, pay, in this order –


 
a.
expenses of foreclosure, including a reasonable commission to Trustee;



 
b.
to Lender, the full amount of principal, interest, attorney’s fees, and other
charges due and unpaid;



 
c.
any amounts required by law to be paid before payment to Grantor; and



 
d.
to Grantor, any balance; and



4.           be indemnified by Lender against all costs, expenses~ and
liabilities incurred by Trustee for acting in the execution or enforcement of
the trust created by this deed of trust, which includes all court and other
costs, including attorney’s fees incurred by Trustee in defense of any action or
proceeding taken against Trustee in that capacity.


D.           Security Agreement


To further secure the payment of the Note, Grantor hereby grants to Grantee a
security interest in all of Grantor’s rights, titles and interests in and to the
Property which consists of as-extracted collateral, including proceeds thereof
(the “Collateral”).  Grantor, as Debtor, hereby agrees that this instrument
shall be filed in the real property records of the Counties in which the
Property is located as a financing statement to perfect the security interest of
Grantee, as Secured Party, in said portions of the Collateral. The name of the
record owner of the Property is the party named herein as Grantor, as Debtor.


E.           General Provisions


1.           If any of the Property is sold under this deed of trust, Grantor
must immediately surrender possession to the purchaser. If Grantor fails to do
so, Grantor will become a tenant at sufferance of the purchaser, subject to an
action for forcible detainer.


2.           Recitals in any trustee’s deed conveying the Property will be
presumed to be true.


3.           Proceeding under this deed of trust, filing suit for foreclosure,
or pursuing any other remedy will not constitute an election of remedies.


4.           This lien will remain superior to liens later created even if the
time of payment of all or part of the Note is extended or part of the Property
is released.


 
3

--------------------------------------------------------------------------------

 
 
5.           If any portion of the Note cannot be lawfully secured by this deed
of trust, payments will be applied first to discharge that portion.


6.           Interest on the debt secured by this deed of trust will not exceed
the maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged or received under law. Any interest in excess of that maximum
amount will be credited on the principal of the debt or, if that has been paid,
refunded.  On any acceleration or required or permitted prepayment, any such
excess will be canceled automatically as of the acceleration or prepayment or,
if already paid, credited on the principal of the debt or, if the principal of
the debt has been paid, refunded.  This provision overrides any conflicting
provisions in this and all other instruments concerning the debt.


7.           In no event may this deed of trust secure payment of any debt
subject to chapters 342, 343, 345, or 346 of the Texas Finance Code or create a
lien otherwise prohibited by law.


8.           When the context requires, singular nouns and pronouns include the
plural.


9.           The term Note includes all extensions and renewals of the Note and
all amounts secured by this deed of trust.


10.           This deed of trust binds, benefits, and may be enforced by the
successors in interest of all parties.


11.           If Grantor and Borrower are not the same person, the term Grantor
includes Borrower.


12.           Grantor and each surety, endorser, and guarantor of the Note waive
all demand for payment, presentation for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, protest, and notice of
protest, to the extent permitted by law.


13.           Grantor agrees to pay reasonable attorney’s fees, trustee’s fees,
and court and other costs of enforcing Lender’s rights under this deed of trust
if this deed of trust is placed in the hands of an attorney for enforcement.


14.           If any provision of this deed of trust is determined to be invalid
or unenforceable, the validity or enforceability of any other provision will not
be affected.



 
GRANTOR:
     
PaxAcq, Inc., a Louisiana corporation
             
By:                                                                         
 
Name:                                                                    
 
Title:                                                                      




 
4

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS


COUNTY OF __________


This instrument was acknowledged before me on the ________ day of
_________________, by _______________________, of PaxAcq, Inc., a Louisiana
corporation, on behalf of said corporation.





  ____________________________________  
Notary Public, State of Texas
 
Notary’s name (printed):  _________________
 
Notary’s commission expires: ______________





AFTER RECORDING RETURN TO:



Jennifer D. Hamer
Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.
10001 Woodloch Forest Drive, Suite 350
The Woodlands, TX  77380
 




 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


 
Mustang Island
 
All the interest of Mortgagor in the property and assets:
 
(a) An undivided 8.325% carried working interest hereby conveyed in and to the
Mustang Island 818 I-1 ST Well, API 4270230224, or any replacement well (the
‘“Well’“), applying to all oil, gas, liquid hydrocarbons, sulphur, and other
minerals produced or attributable to said Well, and the proceeds therefrom; and
 
(b) A two percent (2%) of 8/8ths overriding royalty interest in each of the Oil
and Gas Leases described below (the ‘“Leases’“), apply to all oil, gas, liquid
hydrocarbons, sulphur and other minerals produced from or attributable to the
lands covered by each of the Leases and the lands pooled or unitized therewith,
and the proceeds therefrom, free and clear of all drilling, producing and
operating costs, subject to the following terms and provisions:
 
State of Texas Oil and Gas Lease No. 108873, covering the South One-Half of the
Northwest One-Quarter (S/2 NW/4) of Tract 818-L, Gulf of Mexico, Kleberg County,
Texas, containing approximately 720 acres as shown on the Official Map of the
Gulf of Mexico now on file in the Texas General Land Office, Austin,
Texas.  This Lease is recorded under Document 275297, Volume 391, page 811 of
the Official Records of Kleberg County, Texas, and has an effective date of
April 1, 2008; and
 
State of Texas Oil and Gas Lease No. 108874, covering the North One-Half of the
Southwest One-Quarter (N/2 SW/4) of Tract 818-L, Gulf of Mexico, Kleberg County,
Texas, containing approximately 720 acres as shown on the Official Map of the
Gulf of Mexico now on file in the Texas General Land Office, Austin,
Texas.  This Lease is recorded under Document 275296, Volume 391, page 804 of
the Official Records of Kleberg County, Texas, and has an effective date of
April 1, 2008; and
 
(c)  All of Mortgagor’s undivided right, title and interest in and to all
tangible personal property, equipment, fixtures, improvements, wells, well
heads, casing, tubing, pumps, motors, gauges, valves, heaters, treaters,
gathering lines, flow lines, gas lines, water lines, vessels, tanks, boilers,
separators, buildings, fixtures, platforms, machinery, tools, treating
equipment, compressors, dehydrators, pipelines, powerlines, telephone and
telegraph lines, transportation and communication facilities, rights-of-way and
easements, surface leases, and other appurtenances situated upon the lands
covered by the Leases and the Well.
 
(d)   All of Mortgagor’s undivided right, title, and interest in and to all
production sales and sale related contracts, operating agreements, and other
agreements, permits, and contracts that relate to the lands covered by the
Leases and the Well or which relate to the exploration, development, operation,
or maintenance of the Leases and the Well or the treatment, storage,
transportation, or marketing of production from or allocated to the Leases and
the Well.
 
 
A-1

--------------------------------------------------------------------------------